COLEMAN, Justice.
This petition for certiorari to the Court of Appeals does not show that application has been made to said court for a rehearing of the point or decision complained of and that said application has been decided adversely to the movant.
The overruling of an application for rehearing by that court is a condition precedent to a review by this court under Supreme Court Rule 39(44). Richardson v. State, 215 Ala. 581, 112 So. 193; Birmingham Gas Co. v. Sanders, 230 Ala. 649, 162 So. 532; Wilkerson v. State, 246 Ala. 542, 21 So.2d 622; Accardo v. State, 268 Ala. 293, 105 So.2d 865.
Because the condition precedent has not been satisfied, certiorari must be denied.
Writ denied.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.